Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2007

Chukwu v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-4068




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Chukwu v. Atty Gen USA" (2007). 2007 Decisions. Paper 1162.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1162


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 05-4068
                                    _______________

                             BREDAN CHIMA CHUKWU,

                                                                   Petitioner,
                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES;
                      UNITED STATES DEPARTMENT OF
                          HOMELAND SECURITY,

                                                                  Respondents
                                     _____________

                                        ORDER
                                     _____________



       At the direction of the Court, it is hereby O R D E R E D that the opinion filed on
April 13, 2007 is hereby vacated due to formatting and typographical errors. A revised
opinion shall be issued this date.


                                          For the Court,
                                          Marcia M. Waldron,
                                          Clerk

Dated: April 16, 2007